Cobb, J.
Where in a certificate to a bill of exceptions the judge certifies that the bill of exceptions “ as amended.” is true, and the amendment referred to consists of a note by the judge which precedes the certificate and which shows that the bill of exceptions is in part not true, the writ of error must be dismissed. While the judge may supply omissions in a bill of exceptions by interlineations ornotes, any interlineation or note which has the effect of showing that some of the averments in the bill of exceptions are not true will work a dismissal of the writ of error, when the bill of exceptions is certified to be true only “as amended.” Fort v. Sheffield, 108 Ga. 781, and cases cited; Sanges v. State, 110 Ga. 260. See also Johnson v. Equitable Security Company, 113 Ga. 1153, and cases cited.

Writ of error dismissed.


All the Justices concurring, except Little and Lewis, JJ., absent.